               Case 1:18-cv-11155-DAB Document 12 Filed 12/07/18 Page 1 of 1




212-373-3852

212-492-0852

btannenbaum@paulweiss.com




         December 7, 2018




         By ECF and Hand Delivery

         The Honorable Deborah A. Batts
         U.S. District Court, Southern District of New York
         Daniel Patrick Moynihan U.S. Courthouse
         500 Pearl Street
         New York, NY 10007-1312

                                        Kraut v. Wafra Inc., et al.,
                                   No. 1:18-cv-11155-DAB (S.D.N.Y.)

         Dear Judge Batts:

                         We represent defendant Wafra Inc. (“Wafra”) in the above-captioned
         action. Pursuant to Section I.E. of Your Honor’s Individual Practices, we write to request
         that Your Honor so-order the enclosed joint stipulation extending Wafra’s time to
         respond to the Complaint through and including January 28, 2019. The current deadline
         for Wafra to respond to the Complaint is December 27, 2018, and this is Wafra’s first
         request for an extension of that deadline.

                                                      Respectfully submitted,

                                                       /s/ Brette Tannenbaum
                                                      Brette Tannenbaum


         cc: Counsel of Record (by ECF)
